Citation Nr: 1242821	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  06-35 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to higher initial evaluations for peripheral neuropathy of the right lower extremity, evaluated as 20 percent disabling from March 18, 2005, and as 40 percent disabling from January 28, 2009.

2.  Entitlement to higher initial evaluations for peripheral neuropathy of the left lower extremity, evaluated as 20 percent disabling from March 18, 2005, and as 40 percent disabling from January 28, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, wherein the Veteran was, among other things, granted service connection for peripheral neuropathy of both lower extremities, each evaluated as 10 percent disabling, effective from March 18, 2005.  The Veteran disagreed with the initially assigned disability ratings.

In April 2009, after the case was remanded by the Board for further development, the Huntington, West Virginia RO increased the Veteran's ratings to 20 percent, effective March 18, 2005, and to 40 percent effective from January 28, 2009.  Because less than the maximum available benefit for a schedular rating was awarded for each disability, the claims remain properly before the Board and the issues have been characterized as such on the title page.  See Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that the instant matters were most recently before the Board in July 2009 at which time they were again remanded for further development.  After the development requested by the Board was completed, the agency of original jurisdiction (AOJ) denied the Veteran's claims for higher initial evaluations by way of a May 2011 supplemental statement of the case (SSOC).  The matter was returned to the Board in July 2011.

The Board further notes that on October 23, 2008, the Veteran presented testimony at a hearing before a Veterans Law Judge.  The Veterans Law Judge who conducted the October 2008 hearing has since retired from the Board.  In September 2012, the Veteran and his representative were sent a letter wherein they were informed that because the Veterans Law Judge who had conducted the October 2008 hearing was no longer available to decide the case, the Veteran was entitled to another hearing before a different Veterans Law Judge.  The Veteran was informed that if he did not respond within 30 days of the date of that letter, it would be assumed that he did not desire another heading and that the Board would proceed accordingly.  To date, no response to the September 2012 letter has been received.  As such, the Board will assume that the Veteran does not desire another hearing and will proceed with disposition of his appeal.


FINDINGS OF FACT

1.  Prior to September 24, 2007, the Veteran's service connected peripheral neuropathy of the right and left lower extremities was manifested by moderate sensory motor symptoms approximating no worse than moderate incomplete paralysis of the sciatic nerve.

2.  Since September 24, 2007, the Veteran's service-connected peripheral neuropathy of the right and left lower extremities has been manifested by sensory motor symptoms more nearly approximating disability tantamount to moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for initial evaluations in excess of 20 percent for service-connected peripheral neuropathy of the right and left lower extremities have not been met for the period prior to September 24, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2012). 

2.  The criteria for 40 percent disability ratings for service-connected peripheral neuropathy of the right and left lower extremities have been met since September 24, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claims of service connection for peripheral neuropathy of the right and left lower extremities were granted in March 2006, and he was assigned disability ratings and effective dates in that decision.  As his claims for higher initial ratings for these disabilities stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled with respect to that claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his service treatment records; VA outpatient treatment records; VA examination reports; and statements in support of his claims, to include his October 2008 hearing testimony.  The Veteran has not indicated that there are outstanding records for the time period in question that VA should have obtained, and the Board is aware of none.  

In this regard, the Board notes that the examiner who conducted a January 2011 examination of the Veteran referred to a peripheral nerves examination that he had conducted in September 2009.  Review of the record fails to reveal the report of a September 2009 examination or indicate that any such examination was scheduled for September 2009; the record does however contain the report of a January 2009 peripheral nerve examination conducted by the same examiner who examined the Veteran in January 2011.  All references to information contained in the "September 2009" examination report are identical to findings contained in the January 2009 examination report.  As such, the Board finds the January 2011 examiner's reference to a prior examination conducted in September 2009 was erroneous and that he intended to refer to his January 2009 examination of the Veteran.

Further, the Veteran had been afforded several VA examinations in connection with his claims for service connection and appeal of the assigned disability ratings.  The VA examiners indicated that the claims folder had been reviewed and they took into account the Veteran's subjective complaints.  The examination reports contain detailed information regarding the Veteran's symptomatology related to his service-connected disabilities.  Upon review of the examination reports and the VA treatment records, the Board is satisfied that the claims folder contains sufficient evidence by which to evaluate the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities in the context of the rating criteria and throughout the relevant time period.  Notably, as required by the Board's July 2009 remand, the examination most recently afforded contained a specific assessment of whether the Veteran had muscle atrophy.  Accordingly, the Board has properly assisted the Veteran by affording him adequate VA examinations in connection with his claims, which comply with the terms of its prior remands, and the duty-to-assist requirements have therefore been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  "Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2012).

The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  In the instant case, the Veteran's claims for higher evaluations for his service-connected peripheral neuropathy of the right and left lower extremities are original claims that were placed in appellate status by a notice of disagreement expressing disagreement with an initial rating award.  As such, the question for consideration is the propriety of the initial evaluations assigned since the March 18, 2005, effective date of the award of service connection, which requires consideration of the medical evidence since that time, as well as consideration of the appropriateness of staged ratings.  See Fenderson, 12 Vet. App. at 126.

Evidence relevant to the issues of entitlement to higher ratings for the Veteran's peripheral neuropathy of the right and left lower extremities shows that on March 18, 2005, the Veteran presented for VA treatment with complaints of "some burning sensation at times over the lower legs."  Sensory examination showed decreased touch over the lower one-third of legs and feet.  An April 2005 nerve conduction study of both lower extremities revealed evidence of a sensory motor polyneuropathy, axonal in type and moderate in degree.  During an October 2005 VA examination, the Veteran complained on paresthesia in his lower extremities and he was diagnosed as having peripheral neuropathy, based on physical findings.  VA treatment records indicate that the Veteran underwent a left total knee arthroplasty in September 2005.  Records related to follow-up treatment for that procedure do not contain complaints related to the Veteran's bilateral lower extremity neuropathy.

In September 2007, the Veteran underwent a VA examination to assess the severity of his service-connected diabetes mellitus.  At that time, the Veteran reported numbness, tingling, pain, and burning in his feet.  The examiner diagnosed "[p]eripheral neuropathy of the lower extremities bilaterally, severe."

In a statement received in July 2008, the Veteran reported that his peripheral neuropathy had worsened.  He indicated that examining VA clinicians had informed him that his peripheral neuropathy was severe.  During his October 2008 Board hearing, the Veteran testified that his bilateral lower extremity neuropathy had worsened to the point that standing was problem.  He stated, however, that no medical provider had told him that he had any muscle atrophy due to his lower extremity peripheral neuropathy.

The Veteran was afforded another VA examination in January 2009.  Ankle jerks were absent bilaterally and right and left lower extremities had decreased primary sensation in a high stocking pattern extending up to the knee.  The examiner diagnosed a moderately severe polyneuropathy, predominantly sensory, in both lower extremities.  As the examiner did not indicate whether muscle atrophy was present, another VA examination was conducted in January 2011.  

The January 2011 VA examiner reviewed the claims folder and all available medical records, to include his previous examination of the Veteran, which, as discussed above, was conducted in January 2009 and not in September 2009 as alluded to in the examination report.  The examiner noted that the distribution of the Veteran's complaints of loss of sensation and pain in the lower extremity would include the sciatic and sural nerve.  Examination of the right lower extremity revealed no perception of vibratory sense of monofilimant light touch below the knee.  The examiner found no evidence of muscle atrophy, although noted that the Veteran believed that he had muscle atrophy in the right foot.  The examiner stated, however, that what the Veteran was pointing to was a furrow that would form between the tendon and the metatarsal bone when he contracted his foot.  The examiner indicated that that did not represent muscle atrophy because there was no muscle in that particular place.  The examiner specifically found no atrophy of the intrinsic foot muscles.  Examination of the left lower extremity similarly revealed no evidence of muscle atrophy.  The examiner diagnosed polyneuropathy in the lower extremities involving the sciatic and sural nerves, most consistent with a polyneuropathy related to diabetes.  

The Veteran's service-connected peripheral neuropathy of the right and left lower extremities has been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520, which pertains to paralysis of the sciatic nerve.  Under DC 8520, a 10 percent evaluation is assigned for mild incomplete paralysis; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis; and a 60 percent evaluation is assigned for severe incomplete paralysis, with marked muscular atrophy.  38 C.F.R. § 4.124a, Dc 8520 (2012).  Complete paralysis of the sciatic nerve, whereby the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost, is assigned an 80 percent rating.  Id.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id.

The Board notes that words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2012).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  See 38 C.F.R. §§ 4.2, 4.6 (2012).

At the outset, the Board finds that the Veteran is not entitled to a 60 or 80 percent rating at any point during the claims period.  This is so because the objective evidence fails to reveal muscle atrophy related to the Veteran bilateral lower extremity peripheral neuropathy.  Indeed, the January 2011 VA examiner found no evidence of muscle atrophy and explained why the Veteran's perceived atrophy did not in fact constitute muscle atrophy.  The Veteran also testified during his October 2008 Board hearing that no medical provider had indicated the presence of muscle atrophy.  The evidence also fails to indicate complete paralysis of the sciatic nerve, as defined by the rating criteria, such that an 80 percent rating would be warranted.  Consequently, the Board can find no basis upon which to award a 60 or 80 percent rating for either the Veteran's service-connected peripheral neuropathy of the right or left lower extremity at any point during the claim period.  See 38 C.F.R. § 4.124a, DC 8520.  

Turning to the question of whether the Veteran is entitled to a 40 percent rating at any point prior to the January 29, 2009, effective date of that rating, the Board notes that the RO increased the Veteran's lower extremity peripheral neuropathy ratings based on the findings contained in the January 2009 VA examination.  Notably, the January 2009 VA examiner concluded that the Veteran's bilateral lower extremity polyneuropathy was not only "moderately severe," but also "predominantly sensory."  As stated above, when nerve involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  A review of the evidence, however, suggests that the Veteran's neuropathy has never been wholly sensory.  The April 2005 nerve conduction study revealed a sensory motor polyneuropathy.  Despite the fact that the Veteran's polyneuropathy included a non-sensory component, it was described to be only moderate in degree at that time.  Further, nothing in the October 2005 VA examination report can be read as suggesting that the Veteran's bilateral lower extremity neuropathy was more than moderate in degree, such that a rating greater than 20 percent is warranted from the effective date of his award of service connection.

The evidence does however show that the Veteran's bilateral lower extremity neuropathy increased in severity during that pendency of his claim.  With consideration of the benefit-of-the-doubt doctrine, the Board finds that the Veteran bilateral lower extremity neuropathy more nearly approximated the criteria for a 40 percent rating as of September 24, 2007, the date of the VA examination during which his neuropathy was described as "severe."  The Board reiterates that the use of the term "severe" by the VA examiner does not support a 60 percent rating, as there was no evidence of muscle atrophy, which is required by the diagnostic criteria for a 60 percent rating.  38 C.F.R. § 4.124a, DC 8520.  The use of the term does however indicate a worsening of the Veteran's neuropathy since the previous VA examination, such that the Board finds that a rating of 40 percent was likely warranted since that date.  

Given the September 2007 VA examination report and the Veteran's lay statements concerning the worsening of his symptoms during the course of his claim, and with consideration of the benefit-of-the-doubt doctrine, the Board finds that the Veteran meets the criteria for a 40 percent rating from September 24, 2007, the date on which the evidence demonstrated an increase in the severity of his lower extremity neuropathy, bilaterally.  As discussed above, prior to that date, the Veteran's bilateral lower extremity neuropathy was shown to be no more than moderate in degree, which warrants only a 20 percent disability rating.  See 38 C.F.R. § 4.124a, DC 8520.  Since September 24, 2007, however, the evidence shows that the Veteran's symptoms are more aptly described as moderately severe, such that a 40 percent rating is warranted since that date.

The above determinations are based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's symptoms are described by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that "the available schedular evaluations for [his service-connected bilateral lower extremity neuropathy] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2012).  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that the issue of entitlement to a total rating based upon individual unemployability due to service connected disability (TDIU) is part of an increased rating claim when that issue is raised by the record.  The issue is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits."  Comer v. Peake, 552 F .3d 1362, 1366 (Fed.Cir.2009).  

In this case, the Board notes that during a March 2007 VA examination afforded in connection with claims of service connection for arthritis of the knees and ankles, the Veteran indicated that his occupation was affected because he could not stand long enough to do his job appropriately.  During his October 2008 hearing, the Veteran reported that his lower extremity neuropathy had worsened to the point that standing had become a problem.  He stated that he worked part time as an accountant, but indicated that he would be unemployed the following month because the contract that he had with two clients expired at the end of the year.  The claims folder contains no further indication of the Veteran's employment status after that date.  Notably, however, the Veteran has not asserted that he is unemployed on account of his lower extremity neuropathy.  Given the evidence of record, the Board finds that the issue of entitlement to TDIU has not been raised by the Veteran or the record, as there is no indication that he is unemployable due to his service-connected bilateral lower extremity neuropathy.


ORDER

Entitlement to an initial disability evaluation in excess of 20 percent for service-connected peripheral neuropathy of the right lower extremity prior to September 24, 2007, is denied.

Entitlement to an initial disability rating of 40 percent for service-connected peripheral neuropathy of the right lower extremity is granted as of September 24, 2007, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial disability evaluation in excess of 20 percent for service-connected peripheral neuropathy of the left lower extremity prior to September 24, 2007, is denied.

Entitlement to an initial disability rating of 40 percent for service-connected peripheral neuropathy of the left lower extremity is granted as of September 24, 2007, subject to the laws and regulations governing the award of monetary benefits.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


